Citation Nr: 9911981	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition 
and, if so, whether all the evidence both old and new 
warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1975.

The veteran's original claim seeking entitlement to service 
connection for a back disorder was denied by the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), in a September 1976 rating decision.  
The case was timely appealed to the Board of Veterans' 
Appeals (Board), which upheld the denial in a decision dated 
in May 1977.  

The veteran's attempts to reopen his claim for service 
connection for a back disorder were repeatedly denied by the 
RO, in subsequent rating decisions, including a May 1982 
rating decision and a February 1986 rating decision.  The RO 
denied reopening his claim on the grounds that new and 
material evidence had not been submitted.  The veteran 
appealed these denials, which were upheld by the Board in 
decisions dated in April 1984 and in June 1987, respectively.  

The most recent prior final decision is a September 1993 
rating decision which continued to deny reopening of the 
claim for entitlement to service connection for a back 
disorder.  This claim was not appealed. 

In February 1995, a motion for reconsideration of the Board's 
May 1977 decision was denied by Direction of the Chairman.

This matter now comes before the Board on appeal from a 
December 1997 decision of the RO, which found that new and 
material evidence had not been presented to reopen the 
veteran's claim for service connection for a back condition.




FINDINGS OF FACT

1.  The most recent final rating decision, which determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a back disorder, 
was dated in September 1993.  A notice of disagreement was 
not received within the subsequent one-year period.  

2.  Evidence associated with the record since the September 
1993 rating decision is either cumulative of evidence 
previously considered or is not material to the issue of 
entitlement to service connection for a back disorder.


CONCLUSION OF LAW

1.  The September 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

2.  Evidence received since the RO's September 1993 rating 
decision is not new and material and accordingly, the claim 
on appeal is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records previously before the RO and Board 
included a service record from March 1975, which noted a 
complaint of back pain.  The August 1975 examination for 
stockade noted the veteran to play basketball without 
problems and occasionally had back pain.  His examination was 
normal with no limitations.  His October 1975 separation 
examination was also normal.

VA treatment notes reveal the veteran was diagnosed with 
scoliosis in May 1976.  A May 1976 VA examination noted 
complaints of back pain, with no significant findings.  X-
rays from June 1976 and August 1976 revealed an essentially 
negative examination except for scoliosis of the spine.  A 
February 1977 treatment note noted complaints of low back 
pain said to have existed since 1975.  

Service connection for a back disorder, was originally denied 
by the Board in a decision dated in May 1977.  It was held 
that the veteran's back disorder, scoliosis, was 
developmental and not incurred or aggravated inservice.   

In December 1981, the veteran underwent laminectomy surgery 
for a diagnosed herniated nucleus pulposus at the L4-5 level 
on the left.  The Board denied the veteran's claim seeking 
entitlement to service connection for a back disorder in 
April 1984.  

On VA examination in July 1984, the veteran complained of low 
back pain, said to have begun in 1975.  The diagnosis was 
mild right-sided dorsal lumbar scoliosis, status post 
laminectomy with suggestion of mild root irritation based on 
subjective findings and with some magnification.  The Board 
last denied the veteran's claim seeking entitlement to 
service connection for a back disorder in June 1987.

A January 1988 VA examination also diagnosed right upper 
scoliosis of mild degree, status post lumbar disc surgery 
with symptoms of degenerative and traumatic osteoarthritis, 
suggestive of left root irritation but no real objective 
evidence to localize it.  X-ray study revealed moderate 
scoliosis at the mid aspect of the thoracic spine that was 
convexed to the right side with minimal reverse curvature of 
the lower part of the lumbar spine, and no significant 
degenerative changes or any other abnormality.  A December 
1990 VA examination diagnosed chronic low back pain as 
residuals of post-op lumbar laminectomy.  X-ray study was 
normal.

Evidence submitted after September 1993, included an August 
1998 letter from Daniel D. Gambrell, MD, who indicated that 
the veteran had an extended history of low back pain, and was 
seen in August 1998 for complaints of low back pain and 
findings of tenderness, an inability to heel toe walk, 
positive straight leg raise and mild scoliosis.  Additional 
medical evidence submitted after September 1993 refers to a 
right eye disorder.

On the occasion of a hearing held in August 1998, the veteran 
testified that he was required to load trucks inservice and 
that he was seen in the dispensary for back complaints in 
1975.  He testified that he applied for a job in May 1976, 
six months after his discharge, and was rejected due to back 
symptoms noted on the physical examination.  The veteran 
further noted that he continues to have back problems.

Also submitted are several pages that appear to relate to a 
civil lawsuit, wherein the veteran purports to be the 
plaintiff.  This document, which does not identify the 
plaintiff, alleges that this plaintiff had lifted heavy boxes 
inservice, and testified that he has constant pain in his 
back.  This document also reported findings from a February 
1991 examination from a physician giving a progressive 
history of back pain since 1975, and findings of a scoliotic 
curve in the dorsal region, with concavity to the left with 
an apparent compensatory curve in the lumbar cervico-dorsal 
region and an apparent laminotomy defect.  

Analysis

As noted above, the most recent prior final denial is the 
RO's April 1993 denial of the veteran's claim to reopen a 
claim for entitlement to service connection for a back 
disorder.  This decision was not appealed by the veteran 
within one year of receiving notification on October 1, 1993.  
The prior rating decision of April 1993 is final and may not 
be reopened, in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105;  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a) (1998); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

The question now presented is whether new and material 
evidence has been submitted, since the most recent prior 
adverse decision of September 1993, to permit reopening of 
the claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).  It is significant, for the outcome portion 
of this case, that the presumption of credibility attaches to 
evidence submitted for purposes of reopening a claim.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

In determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim, 
in Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) explained that to reopen a 
previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  

The United States Court of Appeals for the Federal Circuit 
(Federal) Circuit has also recently set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3rd 1356 (1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  Precedent decisions 
of the Court must be given full force and effect immediately, 
even if VA appeals the decision.  See Tobler v. Derwinski, 2 
Vet. App. 8 (1991); see also Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  It therefore follows that a precedent 
decision of the Federal Circuit, a court of superior 
jurisdiction, must be given immediate force and effect as 
well.

Accordingly, as this case remains in appellate status, the 
Board will now consider whether new and material evidence has 
been submitted in accord with the holding in Hodge, supra.  
No prejudice to the appellant is exercised by the Board's 
appellate disposition herein for two reasons: (1) the 
statement of the case provided notice of the applicable law 
and regulations pertaining to new and material evidence, 
specifically 38 C.F.R. § 3.156, and, (2) the Board's review 
of the claim under the more flexible Hodge standard accords 
the appellant a less stringent "new and material" evidence 
threshold to overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Fossie v. West, No. 96-1695 (U.S. Vet. App. 
Oct. 30, 1998).

The evidence submitted by the veteran, although new is not 
material, since it is essentially cumulative of evidence 
already of record in the prior final denials.  The 
physician's letter of September 1998 simply shows the veteran 
to have current ongoing back problems with a long history of 
back problems given.  The pages from the legal document show 
that an unnamed plaintiff, purported to be the veteran, had 
findings on a medical examination of back pathology 
consistent with scoliosis and gave a history of back problems 
since 1975.  Even assuming that they relate to the veteran, 
these records relate essentially the same medical history and 
findings of records previously considered by the Board and 
the RO in prior final denials.  Likewise the veteran's 
testimony of August 1998 is cumulative of previously 
considered evidence, with his relating a history of the back 
problems dating back to 1975.  This is essentially the same 
history noted in the service medical records, in a February 
1977 VA clinical record, and in a July 1984 VA examination, 
all of which were previously considered in prior denials.

With these facts for consideration, the Board finds that the 
additional evidence is not "so significant that [it] must be 
considered in order to fairly decide the merits of the 
claim."

To the extent that the appellant contends that his back 
condition had its onset in service, now claimed to be 
indicative of a chronic disability or aggravation of a 
preexisting condition for purposes of showing entitlement to 
service connection, such statements, being in effect lay 
speculation on medical issues involving the presence or 
etiology of a disability, are not probative to the claim on 
appeal and therefore, are deemed to be not material.  See 
Pollard v. Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to not be competent evidence for such purpose, and thus not 
material); see also, Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for a back 
disorder. 

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette, 8 Vet. 
App. 69 (1995), which depends further upon VA having notice 
that relevant evidence may exist or could be obtained.  See 
also Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration).

However, in this case, there is nothing in the record which 
suggests the existence of available evidence that might 
provide a basis to reopen the claim.  Thus, as the 
Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required at this time.  


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for a back disorder not having been 
submitted, the appeal is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

